DAVIDSON, Judge
(dissenting)
The trial court instructed the jury that they could not consider the reports and conversations the witness Sands had with *274the witnesses Eddie Oliver, O. E. Henson, Bob Elder, J. D. Walters, and Juanita Malone in determining the guilt of the appellant.
Here is the instructions the trial court gave:
“There has been admitted in evidence testimony of Eddie Oliver, O. E. Henson, Bob Elder, J. D. Walters and Juanita Malone, as to reports made to them by Walter Sands, and testimony as to instructions given by said witnesses to the said Walter Sands concerning the alleged charge of Conspiracy; you are instructed that such evidence was admitted to aid you in determining whether the said Walter Sands is an accomplice, as that term is hereinbefore defined, if same does so aid you, and you will not consider same for any other purpose.”
The testimony referred to could not be considered by the jury nor by this court upon the question of the guilt of the appellant.
Whether Sands was or was not an accomplice is wholly immaterial, because his testimony -—- unassociated and unconnected with his reports, conversations, and agreements with the witnesses named—did not make a case against the appellant or show the substantive crime of conspiracy to commit murder.
Sands never agreed to go into any agreement with Maudell Berger. His entire connection with the matter was to prevent the murder and, as an undercover agent, to entrap the parties into a violation of the law.
Under such circumstances, Sands was not and could not be a co-conspirator with the parties to the alleged conspiracy.
On the other hand, if Sands was an undercover agent engaged in entrapping the parties he was violating no law and could not therefore be an accomplice.
All these facts, however, are subordinated to the fact that the acts and declarations of any of the alleged co-conspirators, made out of the presence of each other, were inadmissible because the existence of the conspiracy was never shown.
The state’s case, under the charge of the court, rests alone *275upon the testimony of the witness Sands to show—and which did not show—the existence of the conspiracy, as alleged.
I dissent.